Dissenting Opinion by
BARBERA, J.
Respectfully, I dissent. For reasons I shall explain, I do not believe Petitioner is entitled to the relief he seeks under the federal'and state law grounds he asserts. I agree with Judge McDonald that the Plurality’s interpretation of Maryland’s ex post facto prohibition is unsupported by the language or history of Article 17 of the Maryland Declaration of Rights.1 *579Nor, for that matter, do I see a principled reason to depart in this case from the approach this Court has consistently taken in reading Article 17 in pari materia with the federal Ex Post Facto Clause. Unlike Judge McDonald, I agree with Judge Harrell that the 2009 and 2010 amendments to Maryland’s sex offender registration law survive under federal ex post Jacto law and, because I read the ex post facto clause of Article 17 in pari materia with the federal Ex Post Facto Clause, the 2009 and 2010 amendments to the law do not violate Article 17. I write separately, though, to explain how I arrive at that result. I also agree with Judge Harrell that Maryland’s current sex offender registration law does not offend due process. Finally, I disagree with Judge Harrell’s application of Cuffley v. State, 416 Md. 568, 7 A.3d 557 (2010), to this case and his ultimate conclusion that, because Petitioner’s plea agreement was silent as to sex offender registration, he cannot be compelled to comply with the law.
I.
This Court has traditionally construed Article 17 in pari materia, with the federal Ex Post Facto Clause and has declared repeatedly that the two clauses have the same meaning. See, e.g., Sec’y, Dep’t of Public Safety and Corr. Servs. v. Demby, 390 Md. 580, 608, 890 A.2d 310 (2006) (“We have held that the ex post fa,do clause in the Maryland Declaration of Rights has the same meaning as the federal clause.”); State v. Raines, 383 Md. 1, 26, 857 A.2d 19 (2004) (same); Khalifa, v. State, 382 Md. 400, 425, 855 A.2d 1175 (2004) (“The Ex Post Facto Clauses of the United States Constitution and Maryland Declaration of Rights have been viewed generally to have the ‘same meaning’ and are thus to be construed in pari materia.”)-, Evans v. State, 382 Md. 248, 280 n. 13, 855 A.2d 291 *580(2004) (same); Frost v. State, 336 Md. 125, 136, 647 A.2d 106 (1994) (same); Anderson v. Dep’t of Health and Mental Hygiene, 310 Md. 217, 223, 528 A.2d 904 (1987) (stating that the Maryland ex post facto clause “has been viewed as having the same meaning as the federal prohibition”). I would not depart from our well-established practice of examining the Maryland and federal ex post facto prohibitions under the same rubric, using federal jurisprudence as persuasive authority. See, e.g., Tichnell v. State, 287 Md. 695, 736, 415 A.2d 830 (1980) (“Article 17 ... parallels the federal clause and the Supreme Court’s interpretation of the federal ex post facto clause is persuasive authority.” (citations omitted)). As we have done previously, we should look to the principles set forth in the Supreme Court’s ex post facto cases for guidance in determining whether the sex offender registration provisions of current Maryland law violate the federal ex post facto prohibition and, thereby, also Article 17. Faithful application of those principles leads me to conclude that the General Assembly did not enact an ex post facto law by making retrospective the current sex offender registration scheme.
The Ex Post Facto Clause of the federal Constitution, in relevant part, forbids “[ejvery law that changes the punishment, and inflicts a greater punishment, than the law annexed to the crime, when committed.” Stogner v. California, 539 U.S. 607, 612, 123 S.Ct. 2446, 156 L.Ed.2d 544 (2003) (quoting Calder v. Bull, 3 U.S. (3 Dall.) 386, 390, 1 L.Ed. 648 (1798)); see Evans, 382 Md. at 281, 855 A.2d 291 (quoting same); see also Collins v. Youngblood, 497 U.S. 37, 43, 110 S.Ct. 2715, 111 L.Ed.2d 30 (1990) (“Legislatures may not retroactively alter the definition of crimes or increase the punishment for criminal acts.”). It is well-settled that the ex post facto prohibition applies not to civil regulatory regimes but to criminal laws or laws that are punitive in intent or effects. See Kansas v. Hendricks, 521 U.S. 346, 369-70, 117 S.Ct. 2072, 138 L.Ed.2d 501 (1997) (holding that a state’s civil commitment statute was nonpunitive and not a criminal proceeding, “thus remov[ing] an essential prerequisite for ... ex post facto claims”). Contrary to the Plurality’s view, it simply is not enough, for ex *581post facto purposes, that retroactive application of the 2009 and 2010 amendments to Maryland’s sex offender registration law “alters the situation of a party to his disadvantage.” See Doe v. Dep’t of Public Safety and Corr. Servs., 430 Md. 535, 559-60, 62 A.3d 123, 137-38 (2013).
The test the Plurality puts forward for detecting an ex post facto law is drawn largely from Anderson v. Department of Health and Mental Hygiene. See Doe, 430 Md. at 553-54, 62 A.3d at 133-34; see also id. at 556, 62 A.3d at 135 (describing the test as follows: “[t]wo critical elements must be present for a criminal or penal law to be ex post facto: it must be retrospective ... and it must disadvantage the offender affected by it.” (citations omitted)). There are two problems, as I see it, with employing in the present case the test used in Anderson.
The Anderson Court, relying on Kring v. Missouri, 107 U.S. 221, 2 S.Ct. 443, 27 L.Ed. 506 (1883), and its progeny, concluded that “a law passed after the commission of a criminal act, affecting substantial rights, and changing the consequences of having committed the criminal act in a way that is disadvantageous to the defendant, falls within the ex post facto prohibition.” Anderson, 310 Md. at 227, 528 A.2d 904. The Supreme Court, however, no longer embraces Kring’s expansive view of what is prohibited by the Ex Post Facto Clause. In Collins v. Youngblood, the Court expressly overruled Kring, particularly the conclusion in that case that the Ex Post Facto Clause reaches “any change which ‘alters the situation of a party to his disadvantage.’ ”2 497 U.S. at 50, *582110 S.Ct. 2715; see also Booth v. State, 327 Md. 142, 171, 608 A.2d 162 (1992) (noting that Collins overruled Kring). Rather, the Supreme Court reaffirmed that the scope of the Ex Post Facto Clause is limited to the types of legislative acts set forth by Justice Chase in Calder v. Bull. Collins, 497 U.S. at 49-50, 110 S.Ct. 2715; see also Stogner, 539 U.S. at 611-12, 123 S.Ct. 2446 (recognizing that Calder v. Bull provides “an authoritative account of the scope of the Ex Post Facto Clause”). Those categories are:
1st. Every law that makes an action done before the passing of the law, and which was innocent when done, criminal; and punishes such action.2d. Every law that aggravates a crime, or makes it greater than it was, when committed.3d. Every law that changes the punishment, and inflicts a greater punishment, than the law annexed to the crime, when committed. 4th. Every law that alters the legal rules of evidence, and receives less, or different, testimony, than the law required at the time of the commission of the offence, in order to convict the offender.
Calder, 3 U.S. at 390. Anderson, to the extent it relies on a now-discredited analysis and language that the Supreme Court abandoned two decades ago in Collins, should not guide the disposition of the present case.
Neither am I persuaded, as the Plurality is, that the post-Collins cases of this Court demonstrate a lineage of ex post facto decisions that demands our adherence in the present case to the Kring/Anderson test, under principles of stare decisis. In not one of the post-Collins cases cited in the Plurality opinion did this Court declare that the ex post facto caselaw in Maryland no longer takes into account, much less applies, the federal ex post facto analysis. Indeed, the Maryland ex post facto cases relied upon by the Plurality — Demby, Khalifa, Frost, Gluckstem, and Anderson — invoke in one way or another the notion that Article 17 and the Ex Post Facto Clause of the federal Constitution have essentially the same meaning.
*583I also dispute, for an entirely separate reason, the Plurality’s reliance on the Anderson test, which asks whether a retrospective “criminal or penal law” operates to “disadvantage” the offender. See Doe, 430 Md. at 556-59, 62 A.3d at 135-37. The present case requires us to examine for a possible ex post facto problem what on its face is a civil, regulatory regime. Unlike the case at bar, the laws at issue in the post-Collins cases relied upon by the Plurality unquestionably come within “[t]he ambit of punishment, for ex post facto purposes,” see Demby, 390 Md. at 610, 890 A.2d 310, as each one of those laws affected directly the length of an individual’s sentence for a crime. See id. at 614-15, 890 A.2d 310 (COMAR amendments that terminated eligibility of certain inmates to earn special project diminution credits for double-celling); Khalifa,, 382 Md. at 420 & n. 6, 855 A.2d 1175 (statutory amendments that increased the maximum sentence for abducting a child to a place outside the United States); Frost, 336 Md. at 137, 647 A.2d 106 (statutory amendments which entitled the Parole Commissioner to rescind all diminution credits at a revocation hearing). See also Booth, 327 Md. at 168-69, 608 A.2d 162 (statutory amendment that removed intoxication from the list of mitigating circumstances for the crime of first degree murder); Gluckstern v. Sutton, 319 Md. 634, 669, 574 A.2d 898 (1990) (statutory amendments that, when combined, made parole more difficult to obtain for Sutton). The Plurality opinion fails to demonstrate that the changes to Maryland’s sex offender registration scheme are a “criminal or penal law,” which remains a threshold element of the test upon which the Plurality relies.
This Court’s analysis should focus on whether the law at issue affects not mere “consequences” but rather the “definition of crimes, defenses, or punishments,” as that is the true concern of the ex post facto prohibition. Collins, 497 U.S. at 51, 110 S.Ct. 2715. In other words, “Lajfter Collins, the focus of the ex post facto inquiry is not on whether a legislative change produces some ambiguous sort of ‘disadvantage,’ ... but on whether any such change alters the definition of *584criminal conduct or increases the penalty by which a crime is punishable.” Morales, 514 U.S. at 506-07 n. 3, 115 S.Ct. 1597.
Smith v. Doe, 538 U.S. 84, 123 S.Ct. 1140, 155 L.Ed.2d 164 (2003), provides the proper test for ascertaining whether a facially civil regulatory scheme is, in effect, criminal in the sense that it imposes “punishment,” as that term is understood in ex post facto analysis. That case, which involved an ex post facto challenge to Alaska’s Sex Offender Registration Act, also referred to as Alaska’s “Megan’s Law,” lays out a two-part inquiry:
We must “ascertain whether the legislature meant the statute to establish ‘civil’ proceedings.” Kansas v. Hendricks, 521 U.S. 346, 361 (117 S.Ct. 2072, 138 L.Ed.2d 501] (1997). If the intention of the legislature was to impose punishment, that ends the inquiry. If, however, the intention was to enact a regulatory scheme that is civil and nonpunitive, we must further examine whether the statutory scheme is “ ‘so punitive either in purpose or effect as to negate [the State’s] intention’ to deem it ‘civil.’ ” Ibid. (quoting United States v. Ward, 448 U.S. 242, 248-249 [100 S.Ct. 2636, 65 L.Ed.2d 742] (1980)).
538 U.S. at 92, 123 S.Ct. 1140 (alteration in original). This Court has expressly relied on this same two-part, “intent-effects” test to reject a due process challenge to the earlier version3 of Maryland’s sex offender registration law. Young v. State, 370 Md. 686, 711-13, 716, 806 A.2d 233 (2002) (holding that the obligation to register as a sex offender is “not punishment in the constitutional sense”).4 Cf. Raines, 383 Md. *585at 28, 42, 857 A.2d 19 (applying the intent-effects test of Smith v. Doe and concluding that Maryland’s DNA Collection Act is not an ex post facto law). Logic dictates, and settled caselaw supports, employing the intent-effects test of Smith v. Doe to resolve the ex post facto challenge being raised in the present case. Under that test, the current sex offender registration and notification regime survives the challenge.
The first, “intent” prong of the Smith v. Doe test requires the courts to inquire “whether the legislature, in establishing the penalizing mechanism, indicated either expressly or impliedly a preference for one label or the other.” Id. at 93, 123 S.Ct. 1140 (quoting Hudson v. United States, 522 U.S. 93, 99, 118 S.Ct. 488, 139 L.Ed.2d 450 (1997)). This is a matter of statutory construction, involving consideration of “the statute’s text and its structure to determine the legislative objective.” Id. at 92, 123 S.Ct. 1140. It is also relevant that, “where a legislative restriction ‘is an incident of the State’s power to protect the health and safety of its citizens,’ it will be considered ‘as evidencing an intent to exercise that regulatory power, and not a purpose to add to the punishment.’ ” Id. at 93-94, 123 S.Ct. 1140 (quoting Flemming v. Nestor, 363 U.S. 603, 616, 80 S.Ct. 1367, 4 L.Ed.2d 1435 (1960)). Therefore, “even if the objective of [the law at issue] is consistent with the purposes of the [respective state’s] criminal justice system, the State’s pursuit of it in a regulatory scheme does not make the objective punitive.” Id. at 94, 123 S.Ct. 1140. In other words, “[t]he location and labels of a statutory provision do not by themselves transform a civil remedy into a criminal one.” Id.
*586For example, in Smith v. Doe, the Supreme Court explained that the Alaska legislature’s placement of the sex offender registration provisions in that state’s Code of Criminal Procedure, where other nonpunitive provisions also were placed, “is not sufficient to support a conclusion that the legislative intent was punitive.” Id. at 95, 123 S.Ct. 1140. The Court therefore held that Alaska’s sex offender registration and notification law did not violate the federal Ex Post Facto Clause because the primary purpose of the statute was not to impose punishment but rather to enact a civil regulatory scheme. Id. at 105-06, 123 S.Ct. 1140.
If a reviewing court concludes that the legislative intent in enacting the scheme is nonpunitive, then the second, “effects” part of the Smith v. Doe test requires the court to determine whether, notwithstanding that the legislation is intended to be civil, its effects are so punitive that they negate its civil purpose. The Supreme Court identified a number of “guideposts” to assist in answering that question with respect to a sex offender registration law:
The factors most relevant to our analysis are whether, in its necessary operation, the regulatory scheme: has been regarded in our history and traditions as a punishment; imposes an affirmative disability or restraint; promotes the traditional aims of punishment; has a rational connection to a nonpunitive purpose; or is excessive with respect to this purpose.
Id. at 97, 123 S.Ct. 1140. Yet, “[b]eeause we ordinarily defer to the legislature’s stated intent, only the clearest proof will suffice to override legislative intent and transform what has been denominated a civil remedy into a criminal penalty.” Id. at 92, 123 S.Ct. 1140 (emphasis added) (citations and internal quotation marks omitted). For that reason, this second, “effects” step in the analysis is a “steep one for those challenging a statute on [ex post facto ] grounds.” United States v. W.B.H., 664 F.3d 848, 853-54 (11th Cir.2011), cert. denied, — U.S.-, 133 S.Ct. 524, 184 L.Ed.2d 339 (2012). Reasoned application of this two-part, intent-effects test yields for me the conclusion that retroactive application of the 2009 and 2010 *587amendments to Maryland’s sex offender registration scheme does not render it an ex post facto law.
With regard to the first, “intent” part of the test, I am convinced that the General Assembly did not intend the 2009 and 2010 amendments to be punitive, but rather intended the amendments to accomplish two public-safety, regulatory ends. The General Assembly obviously intended to incorporate the provisions of the federal Sex Offender Registration and Notification Act (SORNA), 42 U.S.C. § 16901 et seq., enacted in 2006.5 The legislature also intended to further the objectives of the then-extant civil regulatory scheme this Court previously held to be nonpunitive.6 Young, 370 Md. at 712, 806 A.2d *588283 (“[T]he plain language and overall design of [the statute] clearly indicate that it was not intended as punishment, but rather was intended as a regulatory requirement aimed at protection of the public.”).
The 2009 and 2010 amendments to the Maryland sex offender registration law in large measure respond directly to SORNA.7 See Dep’t of Leg. Servs., Fiscal and Policy Notes Revised, S.B. 854 and H.B. 936 at 1 (Md. General Assembly, 2010 Reg. Sess.) (“This Administration bill makes changes to notification and registration provisions of Maryland’s sexual offender laws to conform to the federal Sex Offender Registration and Notification Act (SORNA)....”); Fiscal and Policy Note Revised, S.B. 425 at 2-3 (Md. General Assembly, 2009 Reg. Sess.) (noting that SORNA “requires conformity by the *589states with various aspects of sex offender registration provisions” of SORNA and describing the potential consequences of failing to comply with SORNA).
Notably, every federal court of appeal that, to date, has been asked to examine the question has rejected an ex post facto challenge to SORNA. See United States v. Felts, 674 F.3d 599, 606 (6th Cir.2012) (pointing out the “unanimous consensus among the circuits that SORNA does not violate the Ex Post Facto Clause”). In so holding, many courts have noted the civil or remedial intent of that statute. See, e.g., United States v. Elkins, 683 F.3d 1039, 1044-45 (9th Cir.2012) (“Elkins does not question that Congress, in enacting SORNA, intended to create a regulatory scheme, and we recognize that SORNA was created for the purpose of establishing a national system for the registration of sex offenders.”); W.B.H., 664 F.3d at 854-55, 860 (stating that Congress’s intent in enacting SORNA was “not to punish former sex offenders for their past crimes but to promote public safety by providing citizens with information about the whereabouts of sex offenders and assisting law enforcement in locating them”); United States v. Leach, 639 F.3d 769, 773 (7th Cir.2011) (observing that SORNA “is, in fact, regulatory”); United States v. Young, 585 F.3d 199, 204-06 (5th Cir.2009) (per curiam) (“Congress sought to create a civil remedy.”).
The features of Maryland’s current registration law, although not identical to SORNA, are in material respect sufficiently like the federal act and reflect the General Assembly’s civil regulatory intent in enacting the 2009 and 2010 amendments. Like SORNA, see 42 U.S.C. §§ 16915, 16916, Maryland requires Tier III offenders, such as Petitioner, to register in person every three months for life, Md.Code (2001, 2008 RepL.Vol., 2012 Supp.) § 11-707(a)(2), (4) of the Criminal Procedure Article (“CP”). SORNA allows officials to take a current photo of the registrant during each in-person verification, 42 U.S.C. § 16916; the Maryland law requires an updated photograph of all registrants to be taken every 6 months, CP § 11-707(a). SORNA requires registrants to notify at least one jurisdiction in which they are registered in person *590within three days of any change to the registrant’s name, residence, employment, or student status. 42 U.S.C. § 16913(c). Maryland similarly requires a registrant to notify local law enforcement in person within three days of any commencement or termination of enrollment or employment in an institution of higher education, CP § 11 — 705(f); to provide written notice of a legal change of name, CP § ll-705(g); and to notify local law enforcement within three days of changes in “(1) residence; (2) the county in which the registrant habitually lives; (3) vehicle or license plate information; (4) electronic mail or Internet identifiers; (5) home or cell phone numbers; or (6) employment,” CP § ll-705(e). See also CP § 11 — 705(j) (requiring written notice to State registry within three days of establishment of new “electronic mail address, computer log-in or screen name or identity, instant-message identity, or electronic chat room identity”). Maryland provides for online dissemination of certain registration information, not excluding the registrant’s photograph, CP § 11-717, as does SORNA, 42 U.S.C. § 16918. SORNA requires that states provide a criminal penalty for a registrant’s failure to comply with these requirements, see 42 U.S.C. § 16913(e), and the Maryland scheme creates such a penalty, see CP § 11-721.
That the current Maryland sex offender registration law imposes upon registrants certain additional requirements8 not found in SORNA does not dictate, for me, a different conclu*591sion with respect to the General Assembly’s intent in enacting the law. To my mind, none of these features of the Maryland scheme focus directly on deterrence and retribution, two of the traditional aims of criminal punishment, and none turns on a finding of scienter, which is a hallmark of many criminal laws. Neither, for that matter, does the fact that there is a criminal punishment for failing to register make the registration regime punitive. See Smith v. Doe, 538 U.S. at 95-96, 123 S.Ct. 1140 (noting that civil regimes may impose criminal penalties for violating the regime’s regulatory requirements). Finally, the requirements of prior notification to law enforcement of even a temporary change of residence and of seeking permission before entering a school, though onerous, likewise do not undermine the otherwise clear legislative purpose of protection of the public. In short, as I see it, the Maryland sex offender registration law is not punitive under the first, “intent” step of the Smith v. Doe analysis.
The Maryland sex offender registration law, in my view, also passes constitutional muster under the second, “effects” step of Smith v. Doe. Put simply, Petitioner has not met his burden to establish by the “clearest proof’ that the Maryland law transforms what is obviously a civil remedy into a criminal penalty. To be sure, Maryland’s current sex offender registration law includes requirements that were not provided by either Alaska’s Megan’s Law reviewed by the Supreme Court in Smith v. Doe or the earlier version of the Maryland sex offender law this Court reviewed in Young. See supra note 3. That the requirements imposed under the current civil registration regime are more burdensome than at the time of the registrant’s conviction and the dissemination provisions work to the “disadvantage” of the registrant, as the Plurality asserts, does not mean that retrospective application of those requirements renders the Maryland scheme an ex post facto law. As I have noted, the “disadvantage” language that once played a key role in the ex post facto analysis no longer does so; instead it is the intent-effects test of Smith v. Doe that pertains.
*592The factors most relevant to this part of the analysis are drawn from among the seven Mendoza-Martinez factors, see supra note 6, and are “whether, in its necessary operation, the regulatory scheme: has been regarded in our history and traditions as a punishment; imposes an affirmative disability or restraint; promotes the traditional aims of punishment; has a rational connection to a nonpunitive purpose; or is excessive with respect to this purpose.” Smith v. Doe, 538 U.S. at 97, 123 S.Ct. 1140. Applying those factors to the current Maryland sex offender registration scheme produces, for me, the following conclusions. First, although the Plurality is deeply troubled by the use of the Internet to maintain the publicly-accessible registry, see Doe, 430 Md. at 564-68, 62 A.3d at 140-43, I see no merit in the contention that the online posting of information concerning the registrant’s conviction, his photograph, residence, etc., amounts to public humiliation and shaming, a traditional characteristic of punishment. Indeed, any such argument fails in light of what this Court and the Supreme Court have had to say on the subject. We observed in Young that, although public dissemination of one’s criminal history certainly has some negative consequences, “dissemination of such information in itself has not historically been regarded as punishment when done in furtherance of a legitimate government interest.” 370 Md. at 714, 806 A.2d 233. See also Smith v. Doe, 538 U.S. at 98, 123 S.Ct. 1140 (“[T]he stigma of Alaska’s Megan’s Law results not from public display for ridicule and shaming but from the dissemination of accurate information about a criminal record, most of which is already public.”). That the means chosen by Congress 9 and the General Assembly to disseminate this information now involves making the registry available online for public access does not render the dissemination punitive in *593effect or akin to public shaming. See id. at 99, 123 S.Ct. 1140 (noting that, although “the geographic reach of the Internet is greater than anything which could have been designed in colonial times,” “[widespread public access is necessary for the efficacy of the scheme, and the attendant humiliation is but a collateral consequence of a valid regulation”).
The same rationale holds for the provision of the current Maryland law permitting community members to request email notification when an offender is released from incarceration in his or her county. See CP § 11-717(d); Smith v. Doe, 538 U.S. at 105, 123 S.Ct. 1140 (noting that the online registry at issue was passive; information available on the Internet must be sought out by one who desires access to it). It is simply a fact of present-day society that the Internet is one of the most efficient and effective ways to disseminate information; as such, the use of the Internet in this way further supports the conclusion that “[t]he purpose and the principal effect of notification are to inform the public for its own safety.” Id. at 99, 123 S.Ct. 1140.
Neither, to my mind, does the current Maryland law necessarily constitute an “affirmative disability or restraint,” as that term is understood in ex post facto law. First, the Maryland law “imposes no physical restraint, and so does not resemble the punishment of imprisonment, which is the paradigmatic affirmative disability or restraint.” Id. at 100, 123 S.Ct. 1140 (citing Hudson, 522 U.S. at 104, 118 S.Ct. 488). Furthermore, the obligations of the Maryland scheme are “less harsh than the sanctions of occupational debarment, which [the Supreme Court has] held to be nonpunitive.” Id. at 100, 123 S.Ct. 1140. Reporting in person at designated intervals certainly can prove inconvenient, even burdensome; it does not follow, though, that requiring this of the registrant is punitive. See ACLU v. Masto, 670 F.3d 1046, 1056 (9th Cir.2012) (holding that a Nevada law implementing SORNA was not punitive under the Smith v. Doe test).
Likewise nonpunitive in their effects are the requirements of providing advance notice of travel and temporary change of *594residence, and the restrictions on knowingly entering school property and day care facilities. But even if I were to grant that these requirements constitute affirmative disabilities or restraints because they adversely affect a registrant’s ability to travel or attend his or her child’s school activities, that conclusion alone would not render the current registration scheme, taken as a whole, punitive in effect. See Young, 370 Md. at 713, 806 A.2d 233 (observing that the “affirmative disability or restraint” factor weighed in the petitioner’s favor, but ultimately concluding that the statute was not punitive).
Furthermore, the registration and notification features of the current scheme have a rational connection to the regulatory purpose of the legislative scheme. That there exists evidence of a strong connection between the features of a regulatory scheme and the obvious, nonpunitive legislative purpose behind that law is a “[m]ost significant” factor in the analysis. Smith v. Doe, 538 U.S. at 102, 123 S.Ct. 1140 (alteration in original) (quoting United States v. Ursery, 518 U.S. 267, 290, 116 S.Ct. 2135, 135 L.Ed.2d 549 (1996)).
The duration of the registration and notification requirements and the nature of what information must be reported are rationally connected to the public safety purpose of the Maryland law; so too is the feature of the law that classifies offenders in tiers based on the nature of the underlying conviction, rather than an individualized assessment. As was true of Alaska’s Megan’s Law, considered in Smith v. Doe, the “broad categories,” the “corresponding length of the reporting requirement,” and the notification features of the Maryland law are “reasonably related to the danger of recidivism, and this is consistent with the regulatory objective.” 538 U.S. at 102, 123 S.Ct. 1140; see id. at 104, 123 S.Ct. 1140 (“The State’s determination to legislate with respect to convicted sex offenders as a class, rather than require individual determination of their dangerousness, does not make the statute a punishment under the Ex Post Facto Clause.”).
As for the last factor of the “effects” part of the analysis, I conclude that the features of Maryland’s current sex offender *595registration scheme are not excessive when considered in light of the law’s public safety purpose. In considering this factor, I have borne in mind the Supreme Court’s caution in Smith v. Doe that a reviewing court may not substitute its judgment for that of the General Assembly. The Court explained in this regard: “The excessiveness inquiry of our ex post facto jurisprudence is not an exercise in determining whether the legislature has made the best choice possible to address the problem it seeks to remedy. The question is whether the regulatory means chosen are reasonable in light of the non-punitive objective.” Id. at 105, 123 S.Ct. 1140.
Finally, even if I were to consider it a “close call” as to whether the current Maryland scheme were punitive in its effects, I would be bound in that instance to defer to the General Assembly. In Smith v. Doe, Justice Souter disagreed with the Court that the “civil indications” of the Alaska legislature’s intent in enacting that state’s Megan’s Law outweigh the indications of that law’s “punitive character,” but he ultimately concurred in the judgment upholding the constitutionality of the law. Id. at 110, 123 S.Ct. 1140 (Souter, J., concurring in the judgment). He observed that “the substantial evidence does not affirmatively show with any clarity that the Act is valid,” yet he concluded that “[w]hat tips the scale for me is the presumption of constitutionality normally accorded a State’s law,” which “gives the State the benefit of the doubt in close cases like this one.” Id. That same rationale applies here.
For all these reasons, the 2009 and 2010 amendments to the Maryland scheme do not in their effects constitute punishment. It follows, then, that retroactive application of those requirements does not constitute an increase in punishment, which, of course, is the essence of an ex post facto law. In coming to the contrary conclusion, the Plurality mistakenly relies upon a now-discredited test to analyze the constitutionality of the current sex offender registration provisions. Furthermore, in the end, the result reached by the Majority of the Court intrudes upon the prerogative of the General Assembly to make a law that does not violate either the Constitution of *596the United States or the Constitution of Maryland and the Declaration of Rights.
In my assessment, proper application of the test for ex post facto espoused by the Supreme Court in Smith v. Doe and in recent Maryland cases leads to but one conclusion. I would hold that, because the statute is nonpunitive in either intent or effects, its retroactive application to Petitioner and others similarly situated does not violate the Ex Post Facto Clause of the United States Constitution or the ex post facto prohibition of Article 17.
II.
Petitioner separately argues that the Maryland sex offender registration scheme violates his right to due process. I agree with Judge Harrell that this contention has no merit. Indeed, it seems to me that Connecticut Dep’t of Public Safety v. Doe, 538 U.S. 1, 123 S.Ct. 1160, 155 L.Ed.2d 98 (2003), decided the same day as Smith v. Doe, controls and completely disposes of Petitioner’s contention. In that case, a convicted sex offender argued that, by being required to register as a sex offender under Connecticut’s Megan’s Law, he was being deprived of a liberty interest — his reputation and status in the community— without being afforded a hearing on his individual level of dangerousness, as he claimed is required by the Due Process Clause. Id. at 6, 123 S.Ct. 1160. In rejecting that claim, the Supreme Court observed that “mere injury to reputation,” which is the type of injury Petitioner claims here, “does not constitute the deprivation of a liberty interest” that is subject to due process protections. Id. at 6-7, 123 S.Ct. 1160; see Paul v. Davis, 424 U.S. 693, 711-12, 96 S.Ct. 1155, 47 L.Ed.2d 405 (1976) (an interest in reputation is “quite different from the ‘liberty’ or ‘property’ ” interests recognized in Supreme Court decisions and “is neither ‘liberty’ nor ‘property’ guaranteed against state deprivation without due process of law.”). The Court decided that, even if a liberty interest were implicated, the statute mandates that all sex offenders register by virtue of their convictions alone, regardless of individual dangerousness, and “due process does not entitle [a person] to a *597hearing to establish a fact that is not material under the [state] statute.” Connecticut Dep’t of Public Safety v. Doe, 538 U.S. at 7, 123 S.Ct. 1160. As with the law at issue in Connecticut Dep’t of Public Safety v. Doe, Maryland’s registration requirement for a child sexual offender is triggered by “conviction alone,” rather than a determination of dangerousness. See CP § 11-704(a). The requirement applies to all persons convicted of specified sexual offenses and does not purport to make any distinction among registrants based on who might or might not be a continuing threat to public safety.
A number of courts around the country have followed Connecticut Dep’t of Public Safety v. Doe to hold that their respective sex offender registration laws, similar to Maryland’s, do not offend due process. See Doe v. Michigan Dep’t of State Police, 490 F.3d 491, 498 (6th Cir.2007); Doe v. Moore, 410 F.3d 1337, 1342, 1345-46 (11th Cir.2005); Doe v. Miller, 405 F.3d 700, 709, 711-16 (8th Cir.2005); Fullmer v. Michigan Dep’t of State Police, 360 F.3d 579, 582-83 (6th Cir.2004); Milks v. State, 894 So.2d 924, 926 (Fla.2005); People v. Stanley, 369 Ill.App.3d 441, 307 Ill.Dec. 689, 860 N.E.2d 343, 351-52 (2006). I would hold likewise that Maryland’s sex offender registration law does not violate Petitioner’s right to due process.
III.
Petitioner argues that, by application of Maryland Rule 4-243 and this Court’s decision in Cuffley v. State, 416 Md. 568, 7 A.3d 557 (2010), he is entitled not to have to abide by the requirements of the current sex offender registration law because compliance with those unforeseen requirements was not included as a term of the plea. Judge Harrell agrees with Petitioner; I do not.
Maryland Rule 4-243(c) requires that the prosecutor and defense attorney “advise the judge of the terms of the agreement.” The judge may then accept or reject the plea but, if the agreement is approved, “the judge shall embody in the *598judgment the agreed sentence, disposition, or other judicial action encompassed in the agreement or, with the consent of the parties, a disposition more favorable to the defendant than that provided for in the agreement.” Md. Rule 4—243(c)(1), (3). “Rule 4-243 requires strict compliance with its provisions.” Cuffley, 416 Md. at 582, 7 A.3d 557.
In Cuffley, we considered whether a judge violated the terms of a plea agreement by imposing a sentence above the guidelines range, and suspending all but part of it, when the plea agreement called for a sentence “within the guidelines.” Id. at 573, 7 A.3d 557. In reviewing the plea agreement, we noted that “the meaning of the sentencing term of a binding plea agreement must be resolved by resort solely to the record established at the Rule 4-243 plea proceeding.” Id. at 582, 7 A.3d 557 (first emphasis added). The goal is “to determine what the defendant reasonably understood to be the sentence the parties negotiated and the court agreed to impose.” Id. The standard is an objective one, grounded in “what a reasonable lay person in the defendant’s position and unaware of the niceties of sentencing law would have understood the agreement to mean, based on the record developed at the plea proceeding.” Id. “When a defendant’s guilty plea rests in part on a promise concerning disposition, and the State or the court violates that promise, ‘the accused may obtain redress by electing either to have his guilty plea vacated or to leave it standing and have the agreement enforced at resentencing.’ ” Id. at 580-81, 7 A.3d 557 (quoting State v. Brockman, 277 Md. 687, 694, 357 A.2d 376 (1976)). We held in Cuffley that the court breached the plea agreement by imposing a sentence outside the agreed-upon guidelines range. Id. at 586, 7 A.3d 557.
Judge Harrell stretches the rule of Cuffley to reason that, because sex offender registration was not a term of Petitioner’s plea agreement, he should not be required to comply with current sex offender registration requirements. Cuffley plainly does not apply to the case before us. Cuffley and the rule emanating from it focus on “the meaning of the sentencing *599term,” and “what the defendant reasonably understood to be the sentence.” Id. at 582, 7 A.3d 557 (emphasis added).
A sentencing court does not impose sex offender registration as part of the sentence. See Md. Rule 4-243(e)(3) (directing that “the judge shall embody in the judgment the agreed sentence, disposition, or other judicial action”). Because the Supreme Court in Smith v. Doe and this Court in Young have held that sex offender registration is not punishment, it follows that imposing it on a defendant does not make the registration requirement a part of the sentence. On this point Judge Harrell surely must agree, given his reasons for why, in his view, Maryland’s current sex offender registration scheme is neither an ex post facto law nor in violation of Petitioner’s right to due process.
The requirements of the registration regime generally are triggered automatically by operation of law, once the defendant is convicted of a qualifying crime.10 Petitioner was convicted of child sexual abuse, a crime that now requires automatic registration. See CP §§ 11-701(q) (defining Tier III offenders), 11-702.1 (retroactivity provision), 11-704 (requiring registration of specified offenders) and § 3-602 of the Criminal Law Article. The requirements have full force and effect without their being imposed as part of the sentence for the underlying crime. And the sentencing court does not possess the authority to declare that a convicted sex offender, other*600wise obligated to comply with the requirements of Maryland’s registration regime, need not comply.
It follows that, if registration is not punishment and is imposed mandatorily by operation of law, then it is a collateral consequence of a plea agreement. The conclusion that sex offender registration is a collateral consequence is one that other courts have reached, as well. For instance, the Supreme Court of Idaho has held that the failure of the trial court to advise a defendant of sex offender registration requirements did not render his plea invalid. Ray v. State, 133 Idaho 96, 982 P.2d 931, 934 (1999). The Ray Court concluded that “sex offender registration is not a direct consequence of a guilty plea,” in part because (as in Maryland) registration is a “consequence of conviction over which the district judge has no direct control.” Id. at 935-36. The Supreme Court of Nevada confronted the same issue in Nollette v. State, 118 Nev. 341, 46 P.3d 87 (2002). The Nevada Court held that sex offender registration “is a collateral consequence of a guilty plea because it is not sufficiently punitive to have an immediate and direct effect on the defendant’s range of punishment.” Id. at 91.
The requirement that Petitioner register as a sex offender likewise had no effect on the ultimate range of punishment he faced upon conviction. Because sex offender registration is not punishment, but a collateral consequence of a conviction, it was not required to be included as part of Petitioner’s plea agreement.11 Judge Harrell not only misapprehends Cuffley *601as dictating a contrary result, but he also states incorrectly the relief available to Petitioner in such a situation. Judge Harrell concludes that the absence of the sex offender registration requirement entitles Petitioner to “specific performance of the plea agreement in this case.” Doe, 430 Md. at 576, 62 A.3d at 147 (Harrell, J., concurring). Judge Harrell concludes that specific performance in Petitioner’s case dictates that, for Petitioner (and presumably other similarly situated persons), the registration requirement simply does not apply.
Specific enforcement of the plea agreement, i.e., “the benefit of the bargain,” is one of two options available to a defendant when “the record of the plea proceeding clearly discloses what the defendant reasonably understood to be the terms of the agreement.” Cuffley, 416 Md. at 583, 7 A.3d 557. The other option is for the defendant to withdraw his plea. Unlike in Cuffley, however, this is not a situation where a defendant bargained for a particular sentence — and had that plea agreement accepted by the court — only to receive a different sentence.
The State and the Court made no promises in the plea agreement or during the plea hearing that Petitioner would not have to register as a sex offender. Indeed, the plea agreement is silent on the matter, which was acceptable under the law, given the collateral nature of the registration requirement. Because there was no agreement with Petitioner that he would not be subject to the collateral consequence of registration as a sex offender, either at the time of the plea or at some future time, it follows that there was no “breach” of the agreement entitling him to the relief he now seeks.
IV.
For these reasons, I respectfully dissent. I would affirm the judgment of the Court of Special Appeals.

. Following Collins v. Youngblood, the Supreme Court made clear that the progeny of Kring, also relied upon in our Anderson decision, are "inconsistent with the framework developed in Collins.” California Dep’t of Corr. v. Morales, 514 U.S. 499, 506 n. 3, 115 S.Ct. 1597, 131 L.Ed.2d 588 (1995). Kring’s progeny, relied upon by the Plurality, include Lindsey v. Washington, 301 U.S. 397, 57 S.Ct. 797, 81 L.Ed. 1182 (1937), Weaver v. Graham, 450 U.S. 24, 101 S.Ct. 960, 67 L.Ed.2d 17 (1981), and Miller v. Florida, 482 U.S. 423, 107 S.Ct. 2446, 96 L.Ed.2d 351 (1987). Though acknowledging as much, the Plurality continues to cite those cases as support for the continuing vitality of Anderson. See Doe, 430 Md. at 554-55, 62 A.3d at 134-35.


. As Judge Harrell points out, Young v. State, 370 Md. 686, 806 A.2d 233 (2002), analyzed the 2002 version of Maryland’s sex offender registration statute, which was codified at Maryland Code (1957, 1996 Repl.Vol., 2000 Supp.) Article 27, § 792, but has since been amended and is now located at Maryland Code (2001, 2008 Repl.Vol., 2012 Supp.) §§ 11-701 through 11-727 of the Criminal Procedure Article (“CP”). See Doe, 430 Md. at 570 n. 1, 62 A.3d at 144 n. 1 (Harrell, J., concurring).


. We pointed out in Young that, although the intent-effects test was gleaned from United States v. Ursery, 518 U.S. 267, 116 S.Ct. 2135, 135 *585L.Ed.2d 549 (1996) (a double jeopardy case) and Kansas v. Hendricks, 521 U.S. 346, 117 S.Ct. 2072, 138 L.Ed.2d501 (1997) (involving both ex post facto and double jeopardy challenges), the test is applicable in the due process context to determine whether a law constitutes "punishment.” Young, 370 Md. at 711-12 n. 11, 806 A.2d 233. I see no reason why the converse should not be true in Maryland, i.e., that the test we used in the due process context to determine whether a law is punishment applies equally in the ex post facto context. Indeed, it makes no sense not to apply the same test in both situations, as the Supreme Court did in Smith v. Doe, 538 U.S. 84, 97, 123 S.Ct. 1140, 155 L.Ed.2d 164 (2003). See also infra note 6.


. The express purpose of SORNA (Title I of the Adam Walsh Child Protection and Safety Act of 2006) is "to protect the public from sex offenders and offenders against children” through "a comprehensive national system for the registration of those offenders.” 42 U.S.C. § 16901 (2006). Congress directed the Attorney General to decide if SORNA’s registration requirements apply to sex offenders convicted before its passage. 42 U.S.C. § 16913(d). The Attorney General determined that those requirements "apply to all sex offenders, including sex offenders convicted of the offense for which registration is required prior to the enactment of that Act.” 28 C.F.R. § 72.3 (2007).


. I have mentioned that Young involved a due process challenge to Maryland’s then-current sex offender registration statute. Much of the analysis of the claim in Young is pertinent to the ex post facto analysis insofar as both analyses look to the relevant factors noted in Kennedy v. Mendoza-Martinez, 372 U.S. 144, 168-69, 83 S.Ct. 554, 9 L.Ed.2d 644 (1963). In Smith v. Doe, the Supreme Court explained that the Mendoza-Martinez factors,
which migrated into our ex post facto case law from double jeopardy jurisprudence, have their earlier origins in cases under the Sixth and Eighth Amendments, as well as the Bill of Attainder and the Ex Post Facto Clauses. Because the Mendoza-Martinez factors are designed to apply in various constitutional contexts, we have said they are "neither exhaustive nor dispositive” but are “useful guideposts.”
538 U.S. at 97, 123 S.Ct. 1140 (internal citations omitted). See also Young, 370 Md. at 713, 806 A.2d 233 ("In making the determination of whether § 792 has a punitive effect despite its regulatory intent, we look to the Mendoza-Martinez factors for guidance.”). The factors listed in Mendoza-Martinez are:
Whether the sanction involves an affirmative disability or restraint, whether it has historically been regarded as a punishment, whether it comes into play only on a finding of scienter, whether its operation will promote the traditional aims of punishment — retribution and *588deterrence, whether the behavior to which it applies is already a crime, whether an alternative purpose to which it may rationally be connected is assignable for it, and whether it appears excessive in relation to the alternative purpose assigned....
Id. at 168-69, 83 S.Ct. 554 (footnotes omitted).


. SORNA authorizes a mechanism for instructing jurisdictions to "recapture” several categories of sex offenders. See Dep’t of Justice, Sex Offender Registration and Notification Act Substantial Implementation Checklist, Part VII, indicating that a jurisdiction should recapture three categories of offenders, including "[tjhose who are: Incarcerated or under supervision, either for the predicate sex offense or for some other crime. Already registered or subject to a pre-existing sex offender registration requirement under the jurisdiction's law. Reentering the jurisdiction’s justice system because of conviction for some other crime (whether or not a sex offense).” See also The National Guidelines for Sex Offender Registration and Notification, 73 Fed.Reg. 38,030, 38,063 (July 2, 2008) ("Jurisdictions are specifically required to register such sex offenders if they remain in the system as prisoners, supervisees, or registrants, or if they later reenter the system because of conviction for some other crime (whether or not the new crime is a sex offense).”).
The failure of a jurisdiction to implement SORNA can result in the loss of 10% of the Byrne Justice Assistance grants that would have otherwise been allocated to the State. 42 U.S.C. § 16925. The retroactivity provisions of Maryland’s sex offender registration scheme in CP § 11-702.1, a result of the 2010 amendments, closely match these classes of sex offenders to be "recaptured.” This, in my view, is further evidence that the General Assembly enacted the retroactivity provision of the Maryland scheme not to punish the offender but, in part at least, to maintain federal funding.


. Under the Maryland scheme, the registrant must notify local law enforcement at least three days before leaving the United States to commence residence or employment or attend school in a foreign country. CP § 11-705(h). The Maryland scheme also requires the registrant to notify law enforcement (in person or in writing) prior to obtaining a temporary residence or altering the location where the registrant resides or habitually lives for more than five days or being absent from the location where the registrant resides or habitually lives for more than seven days. CP § 11—705(i). Notice must include the temporary address or location where the registrant will reside or live and contain the anticipated dates of absence. Id. Other than for voting purposes, the registrant is prohibited from knowingly entering school property and day care facilities unless the registrant is a student or parent of a student and obtains prior permission or promptly notifies a school official. CP § 11-722. Violation of the latter provision is a misdemeanor. Id.


. SORNA requires jurisdictions to "make available on the Internet, in a manner that is readily accessible to all jurisdictions and to the public, all information about each sex offender in the registry." 42 U.S.C. § 16918. I have mentioned that no federal court of appeal has found that this or any other feature of SORNA renders the federal scheme punitive in its effects.


. The current version of Maryland’s sex offender registration statute makes registration mandatory in most instances. There are exceptions, however, to this rule. A juvenile who has been adjudicated delinquent for certain acts may be required to register if the juvenile was at least 13 years old at the time of the act and is now at least 18; the State's Attorney or the Department of Juvenile Services requests registration; and the court determines by clear and convincing evidence, following a hearing, that the juvenile is at significant risk of committing an offense that is sexually violent or requires registration as a Tier II or Tier III sex offender. See CP § 11-704(c). Another instance of discretion occurs when a person has been convicted of kidnapping and the victim is an adult. In that instance, the person is only classified as a Tier III sex offender and required to register if ordered to do so by the court. See CP §§ 11-701(q)(1)(iv), 11-704(a) and § 3-502 of the Criminal Law Article. Neither of these exceptions applies in the case before us.


. Maryland Rule 4-242(f), entitled "Collateral consequences of a plea of guilty, conditional plea of guilty, or plea of nolo contendere,” currently requires that a defendant be advised that, by entering a plea to certain crimes, he or she shall have to register as a sex offender. That provision of the rule, however, became effective January 1, 2008, more than 18 months after Petitioner's 2006 plea hearing. Even were the rule in place at the time of Petitioner’s plea, the rule makes plain that the court's failure to inform Petitioner of the registration requirement would not allow him to evade the registration requirements. See Md. Rule 4-242(f) ("The omission of advice concerning the collateral consequences of a plea does not itself mandate that the plea be declared invalid.”).